        Case: 5:19-cr-00261-SL Doc #: 12 Filed: 09/30/19 1 of 8. PageID #: 80



                            UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA )                   Criminal No: 5:19CR261
                                             )
       Plaintiff,                            )
                                             )     HONORABLE JUDGE
       Vs.                                   )     SARA LIOI
                                             )
BRUCE A. MCCAULEY                            )
                                             )     SENTENCING MEMORANDUM
       Defendant,                            )     FOR BRUCE MCCAULEY

       Defendant Bruce McCauley, through undersigned counsel, submits the instant Sentencing

Memorandum for the Court’s consideration and requests a sentence, as calculated and reviewed

pursuant to Title 18, United States Code §§ 3553(a) and 3661, that is sufficient but not greater

than necessary to achieve the statutory goals of sentencing. Counsel attaches the following

Memorandum to assist the Court in fashioning Mr. McCauley’s sentence.




                                                             Respectfully submitted,
                                                             S/GEORGE C. PAPPAS
                                                             GEORGE C. PAPPAS #0037374
                                                             Attorney for Defendant
                                                             631 W. Exchange Street
                                                             Akron, Ohio 44302
                                                             330-252-0125
       Case: 5:19-cr-00261-SL Doc #: 12 Filed: 09/30/19 2 of 8. PageID #: 81




                                 CERTIFICATE OF SERVICE



       This is to certify that on September ____, 2019 a copy of the foregoing Defendant’s
Sentencing Memorandum was filed with the Court. Notice of the filing will be sent by
operation of the Courts Electronic filing system to all parties indicated on the electronic filing
receipt.



                                                      Respectfully submitted,
                                                      S/GEORGE C. PAPPAS
                                                      GEORGE C. PAPPAS #0037374
                                                      Attorney for Defendant Bruce McCauley
      Case: 5:19-cr-00261-SL Doc #: 12 Filed: 09/30/19 3 of 8. PageID #: 82



I.    INTRODUCTION

         Defendant Bruce McCauley appears for sentencing pursuant to a plea agreement

      executed by the parties. His offense base level is set at 11, minus 2 for acceptance of

      responsibility to a total offense level of 9. The presentence report filed August 29, 2019

      showed a criminal history category of V that relates to a guideline range of 18-24 months

      within zone D. Mr. McCauley feels that his personal history and acceptance of

      responsibility for his conduct that brought on this current offense should render a

      reasonable sentence that is sufficient but not greater than necessary to achieve the

      statutory goals at sentencing. A sentence to the low range of that guideline would serve

      to provide an adequate sentence for Mr. McCauley.

II.   APPLICABLE LEGAL STANDARDS

      Law and Analysis

             In U.S. v. Booker, 543 U.S. 220, 244-268, the Court declared the federal

      Sentencing Guidelines to be advisory. “Booker ‘requires a sentencing court to consider

      Guidelines ranges, see 18 U.S.C.A. 3553(a)(4) (Supp. 2004), but it permits the court to

      tailor the sentence in light of other statutory concerns as well, see §3553(a) (Supp.

      2004),’’’ U.S. v. Rowan, 2007 U.S. Dist. LEXIS 2126 *26 (E.D. Pa 2007), quoting

      Booker, 543 U.S. 220, 245-46 (sentencing a defendant to probation despite that his

      offense fell in Zone D of the sentencing table with a guideline sentencing range of 18-24

      months’ imprisonment).

             The court must fashion a sentence that is no greater than necessary to achieve the

      goals of sentencing contained in 18 U.S.C. §3553(a). Gall v. United States, 128 S. Ct.

      586 (2007); Kimbrough v. United States, 128 S. Ct. 558 (2007). The four purposes of

      sentencing set forth in §3553(a)(2) are: retribution; deterrence; incapacitation; and
       Case: 5:19-cr-00261-SL Doc #: 12 Filed: 09/30/19 4 of 8. PageID #: 83



       rehabilitation, Id.

       18 U.S.C. 3553(a) directs:

       “The court shall impose a sentence sufficient, but not greater than necessary, to comply

       with the purposes set forth in paragraph (2) of this subsection. The court, in determining

       the particular sentence to be imposed, shall consider—

       (1) The nature and circumstances of the offense and the history and characteristics of the

           defendant;

       (2) The need for the sentence imposed—

               (A) To reflect the seriousness of the offense, to promote respect for the law, and to

                   provide just punishment for the offense;

               (B) To afford adequate deterrence to criminal conduct;

               (C) To protect the public from further crimes of the defendant; and

               (D) To provide the defendant with needed educational or vocational training,

                   medical care, or other correctional treatment in the most effective manner;

       (3) The kinds of sentences available;

       (4) The advisory guideline range;

       (5) Any pertinent policy statements issued by the Sentencing Commission;

       (6) The need to avoid unwarranted sentence disparities; and

       (7) The need to provide restitution to any victims of the offense.

III.   §3553(a) CONSIDERATIONS

       Mr. McCauley’s background and present circumstances as well as his offense and post-

       offense conduct are relevant factors for this Court to consider in assessing the §3553

       factors. Mr. McCauley is a 67 year old man born in Edwards Mississippi in 1951. He

       and his siblings were raised by their mother Doris Taylor who passed away in November
      Case: 5:19-cr-00261-SL Doc #: 12 Filed: 09/30/19 5 of 8. PageID #: 84



      2018. He was very close to his mother and he was emotionally traumatized by virtue of

      her death which prompted his excessive use of alcohol thereafter. He’s been addicted to

      prescription opiates, cocaine, crack, heroin and alcohol for most of his adult life which

      consequently contributed to his criminal history. He has maintained periods of sobriety

      in his life and understands it’s a condition that he must struggle with the assistance of

      support program.

             Mr. McCauley has been involved with the substance abuse treatment programs

      while in custody on this case. He intends to stay focused on his treatment and sobriety

      with the help of the Veterans Hospital and related assistance programs with that

      organization. (See attachments)

             Mr. McCauley asserts that this is a life changing event in his life. He squandered

      too many years of his life in prison because of his addiction and foolish acts. He feels

      his at the eve of his life and would like to show his family members that he can be a

      worthy citizen in the community. He still feels regret and pain he brought on to the

      victims of the original offense. He intends to pay toward the restitution on the original

      offense.

IV.   CONCLUSION

             For all of the reasons set forth above and any such additional considerations as

             may be brought to the courts attention as the time of sentencing, Mr. McCauley

             requests this Courts to sentence as follows:

             1. Sentence Mr. McCauley to the minimum term of imprisonment in the

                 guideline range as determined by this Court.

             2. Determine that any fine or cost of imprisonment be waived because of Mr.

                 McCauley’s financial status.
Case: 5:19-cr-00261-SL Doc #: 12 Filed: 09/30/19 6 of 8. PageID #: 85



     3. Recommend to the Bureau of Prisons that it designated Mr. McCauley place

         of imprisonment be Federal Medical Center (“FMC”) Lexington Kentucky.

     4. Recommend to the Bureau of Prisons that Mr. McCauley participate in the

         Federal 500 hour residential drug rehabilitation program. See, 18 U.S.C.

         §3621(b) and (e).



                                                 Respectfully submitted,
                                                 S/GEORGE C. PAPPAS
                                                 GEORGE C. PAPPAS #0037374
                                                 Attorney for Defendant
                                                 631 W. Exchange Street
                                                 Akron, Ohio 44302
                                                 330-252-0125
Case: 5:19-cr-00261-SL Doc #: 12 Filed: 09/30/19 7 of 8. PageID #: 86
Case: 5:19-cr-00261-SL Doc #: 12 Filed: 09/30/19 8 of 8. PageID #: 87
